The majority opinion holds that plaintiff's petition discloses no cause or right of action, for two reasons: First, that "the negligence complained of consisted merely of the defendant's using bad judgment in the opinion of the plaintiffs;" and, second, that "the loss complained of was, manifestly, more a matter of uncertainty and speculation than of fact or estimate."
As to the first, I think the allegations show more than mere bad judgment on the part of the defendant. It is alleged, for instance, that the casing used in the upper part of the well was of inferior quality and was not tested as the law requires; that defendant's agents in charge of the well were not experienced, and were under the influence of intoxicating liquor when the well got beyond their control; that defendant failed to make adequate preparation to control the gas; that the flow of gas could have been stopped within thirty days, and that the department of conservation imposed a fine on defendant for its failure to stop the flow of gas and its failure to control it; that defendant made no effort to stop the flow of gas until long after the well came in; and that methods by which the well could have been brought in were well known to competent drillers.
These allegations I think clearly and unmistakably show fault and negligence on the *Page 500 
part of defendant, and not merely bad judgment.
If the law requires those who drill gas wells to have the casing tested before being used, and they fail to do so, that is not a matter of poor judgment, but negligence pure and simple. If defendant could have brought the well under control and failed to do so, that was negligence, not bad judgment.
But, aside from this, one cannot escape liability for injuries which he inflicts upon others by pleading that the injury resulted from the exercise of bad judgment. The exercise of bad judgment is a "fault" as that word is used in article 2315 of the Civil Code, which provides that:
"Every act whatever of man that causes damage to another, obliges him by whose fault it happened to repair it." (Italics ours.)
This is an action in tort. It is grounded on fault and negligence. In the majority opinion it is stated that plaintiffs fail to allege that there was any willful or intentional wrongdoing on defendant's part. That failure in no sense affects the case, for under our law we are responsible for the damage we cause others to suffer through our fault or negligence, even though the act which causes the damage be not willfully or intentionally done. Our tort law is grounded on negligence, and not on willful wrongdoing.
As to the second point, that the loss complained of was a matter of uncertainty and speculation, I have only this to say:
I feel sure that plaintiffs would experience serious difficulty in proving their case, but I think they should be given a chance to try. They have undoubtedly been seriously affected by the open flow of gas from this *Page 501 
well. They think they have a case, and most seriously avow that they can prove their loss and damage with some degree of certainty. They allege that the substructure of their land has been damaged to the extent of at least $400,000, and say they can positively prove this by experts. I do not think the members of this court are in position to say in advance that they cannot do so. I for one am not. For that reason I am not willing to throw them out of court without a hearing. I dissent.